          Case 2:18-cv-01720-DWL Document 68 Filed 10/29/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Jim Soltau,                                    NO. CV-18-01720-PHX-DWL (LEAD)
                                                        CV-18-02170-PHX-DWL
10                  Plaintiff,
                                                   JUDGMENT IN A CIVIL CASE
11   v.
12   John N Kapoor, et al.,
13                  Defendants.
14
15            Decision by Court. This action came for consideration before the Court. The

16   issues have been considered and a decision has been rendered.

17            IT IS ORDERED AND ADJUDGED that pursuant to the Court’s order filed
18   October 29, 2020, the complaint(s) and action(s) are dismissed without prejudice for

19   failure to prosecute.

20                                           Debra D. Lucas
                                             District Court Executive/Clerk of Court
21
     October 29, 2020
                                             s/ Rebecca Kobza
22                                      By   Deputy Clerk
23
24
25
26
27
28
